Citation Nr: 0507973	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  97-28 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured right elbow, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The Board remanded this 
issue most recently in November 2003 for additional 
development and notice consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA).  The case now returns to the 
Board for appellate review.  


FINDINGS OF FACT

Residuals of a fractured right elbow include range of motion 
of 130 degrees of flexion, the loss of 20 degrees of 
extension, zero to 80 degrees of pronation, and zero to 90 
degrees of supination with demonstrable pain throughout range 
of motion and tendon popping at extremes of flexion, and, X-
ray evidence of degenerative joint disease of the right 
elbow, without evidence of ankylosis of the elbow, a marked 
cubitus varus or cubitus valgus deformity, an ununited 
fracture of the head of the radius, malunion or nonunion of 
the radius or ulna, or, edema, erythema, or instability of 
the elbow.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected residuals of a fractured right elbow have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5211 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty from September 1973 to 
September 1977 in the United States Army.  

In a rating decision dated in July 1978, the RO granted 
service connection for history of fractured right elbow and 
assigned a noncompensable evaluation, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5015, effective September 10, 1977.  
In the July 1997 rating decision on appeal, the RO granted an 
increase, to 10 percent, for the veteran's history of 
fractured right elbow pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5211 (it was noted that the veteran had 
previously been rated under Diagnostic Code 5015), effective 
May 3, 1997.  Thereafter, the veteran perfected his appeal as 
to the propriety of the assigned rating.  

VA treatment records reveal complaints in November 1996 of 
chronic pain, immobility, and numbness.  The assessment in 
November 1996 included chronic right elbow pain with 
radiculopathy.  In December 1996, the veteran had full 
extension with a 20 percent decrease in pronation and 
supination.  There was a shortened radius with distal or 
radial ulnar joint symptoms and pain.  The impression was 
myositis of the right elbow.  A May 1997 treatment note 
reflects an assessment of right arm, elbow, and wrist pain.  
A January 1998 record shows an assessment of osteoarthritis 
in the right elbow.  In September 1998 the veteran had full 
range of motion of the right elbow.  He was diagnosed with 
chronic right elbow pain secondary to previous fracture.  An 
April 1999 VA record reveals a diagnosis of right elbow 
osteoarthritis with chronic pain.  

In April 1999, the veteran testified at a personal hearing 
before the undersigned.  He stated that his right elbow was 
constantly painful, with his pain being a 9 on a scale of 1 
to 10.  The veteran indicated that he used Tylenol, a TENS 
unit, and had received a shot in the joint in attempts to 
relieve his pain.  He testified that the elbow joint would 
pop, which caused pain that would sometimes radiate to his 
wrist and fingers.  The veteran further stated that he had to 
use his left arm to do heavy lifting at work as, if he used 
his right arm too much, the elbow would swell and sometimes 
go numb.  He also indicated that the right upper extremity 
will grow weaker throughout the day and he will drop and 
fumble with things as a result.  

VA records dated in July 1999 and September 1999 reflect 
complaints of continued right elbow and wrist pain.  The 
diagnoses were degenerative joint disease of the right 
acromioclavicular joint, degenerative joint disease of the 
right elbow, and a tear of the right triangular fibrocarilage 
complex.  July 1999 X-rays revealed positive ulnar variance 
of the right wrist, with no evidence of avascular necrosis 
and otherwise unremarkable wrist, and, mild to moderate 
osteoarthritic changes of the right elbow.  

A September 1999 VA examinations revealed a chief complaint 
of pain in the right elbow.  The pain was described as 
constant and confined to his right elbow.  It was noted that 
activity made the pain worse while rest helped.  Upon 
physical examination, the veteran had active range of motion 
of the elbow with zero to 160 degrees of flexion, zero to 180 
degrees of extension, zero to 90 degrees of pronation, and 
zero to 90 degrees of supination.  The examiner noted that 
such were normal ranges of motion for the veteran's elbow.  

Sensation was intact to pinprick and light touch over the 
dermatomes of the elbow.  Muscle strength of the biceps, 
brachial, and triceps were 5/5.  Deep tendon reflexes were 
present at the biceps and forearm.  There was some pain on 
palpation over the medial and lateral epicondyles of the 
elbow, and the cubital tunnel.  Tinel's sign was negative at 
the cubital tunnel.  There were no bony or soft tissue 
abnormalities of the elbow.  There was also no edema, 
erythema, or instability of the elbow.  There were no other 
focal neuromuscular deficits.  

The assessment was pain in the right elbow, with the only 
focal findings being pain on palpation of the right elbow.  
The examiner further noted that there was no ankylosis of the 
right elbow and no loss of supination or pronation of the 
forearm, but there was pain on such movements.  It was also 
observed that the veteran's elbow did not exhibit any 
weakened movement, excess fatigability, or incoordination.  
The veteran stated that the pain limited functional ability 
during flare-ups or when the right elbow was used repeatedly.  
The examiner noted that X-rays taken in July 1999 did not 
show a marked cubitus varus or cubitus valgus deformity.  It 
also failed to reflect any ununited fracture of the head of 
the radius or malunion or nonunion of the radius or ulnar.  

A May 2000 VA record reveals complaints of right arm pain at 
the elbow and shoulder.  The assessment was osteoarthritis of 
the right elbow.  Another May 2000 record reflects complaints 
of right elbow, wrist, and shoulder pain.  The diagnoses were 
right acromioclavicular early degenerative joint disease, 
ulna variance of the right wrist, and right elbow 
degenerative joint disease.  

A September 2000 VA examination reflects a chief complaint of 
pain in the right elbow.  A history indicates that the 
veteran was diagnosed with a fracture of the lateral 
epicondyle in 1975, following an accident, and underwent 
closed reduction.  

Physical examination revealed active range of motion of the 
elbow in flexion was 140 degrees and extension was 160 
degrees.  The examiner noted that this was an abnormal range 
of motion of the veteran's elbow.  Pronation was 90 degrees 
and supination was 90 degrees.  The examiner noted that 
normal range of elbow motion was 160 degrees of flexion, zero 
or 180 degrees of extension, 90 degrees of pronation, and 90 
degrees of supination.  It was recorded that the veteran had 
abnormal range of motion in flexion and extension.  Sensation 
was very severe pain on light stroking of the entire elbow.  
There was no evidence of any edema or erythema of the elbow.  
There were no bony or soft tissue abnormalities of the elbow.  
Tinel's sign was negative at the cubital tunnel.  There was 
no muscle spasm or fasciculation of the elbow.  There was no 
instability of the elbow.  Muscle strength of the biceps and 
triceps was 1-2/5, despite the fact that there was very good 
musculature in the biceps and triceps.  There were no other 
focal neuromuscular deficits.  Clinically, the veteran was 
noted to have pain in the right elbow with some 
inconsistencies between subjective and objective findings.  

An October 2000 addendum to the September 2000 VA examination 
report indicates that X-rays reveled degenerative and, 
perhaps, post-traumatic changes of the right elbow and 
mottled area to the right lateral condyle suggesting an 
osteochondral defect or, perhaps, some kind of osteonecrosis.  
The examiner diagnosed degenerative joint disease of the 
right elbow.  

An April 2003 VA treatment record reflects complaints of 
right elbow pain.  Objectively, the veteran's right elbow was 
without crepitus and range of motion was zero to 130 degrees.  
There was an occasional audible snap on flexion of the right 
elbow.  It was stable to varus and valgus stress and strength 
was 5/5.  There was positive lateral epicondyle pain to 
resisted wrist extension.  The assessment was right elbow 
post-traumatic arthritis and lateral epicondylitis left 
elbow.  A February 2004 VA treatment record reveals that the 
veteran had right elbow pain that radiated up and down.  He 
indicated that the pain was aching and dull and was triggered 
with movement of the affected part and in bad weather.  
Duration of pain was noted to be occasional.  

A May 2004 VA examination revealed that the veteran had 
intraarticular steroid injections times three and currently 
reported pain all day everyday, primarily in the dorsal elbow 
going up the arm.  The veteran was noted to be right-hand 
dominant and used no assistive device.  He took ibuprofen 
with partial relief.  The veteran used a TENS unit and 
heating pad.  Both were noted to afford him significant 
relief.  The veteran was unable to life more than ten pounds 
or play basketball.  He had no difficulty with activities of 
daily living and was able to write with his right hand.  The 
veteran worked as a supervisor in a log yard for a wood mill.  
The veteran reported that he has turned down promotions 
because of his elbow and did not lift more than 10 pounds at 
work.  He also stated that his elbow flares with overuse, 
which could be every other day, lasting several hours, during 
which he has minimal use of the arm.  The veteran has 
difficulty writing with it and is unable to cleanse himself 
after having a bowel movement when the right arm flares up.  

Upon physical examination, the veteran's right elbow revealed 
significant tenderness to palpation over the medial-greater-
than-lateral epicondyle.  He had extension of the arm to -20 
degrees, i.e., he lost 20 degrees of extension, and, he had 
flexion to 130 degrees, i.e. he lost about 10 degrees of 
flexion.  The veteran had pain throughout range of motion and 
had tendon popping at extremes of flexion.  He had pronation 
of zero to 80 degrees and supination of zero to 90 degrees 
with 5/5 motor strength and pain on resisted motion 
throughout.  The veteran also had 5/5 motor strength with 
encouragement with flexion and extension.  He had 2+ deep 
tendon reflexes at the elbows.  There was no atrophy in the 
veteran's forearm or upper arm.  On repetitive range of 
motion testing against resistance, his strength remained at 
5/5, although it appeared to be requiring more effort on his 
part.  The veteran, at the time of the examination, was not 
having a flare-up, so the examiner was unable to evaluate the 
specific range of motion decrements associated with a flare-
up.  The examiner indicated that there were no DeLuca factors 
present.    

The examiner diagnosed status-post right elbow fracture.  The 
examiner further indicated that the veteran did not have 
ankylosis of the right elbow.  He had essentially full 
supination and pronation of his right forearm.  The veteran 
had pain on use attributable to his service-connected 
disability.  The examiner stated that it was not possible to 
express the degree of additional range of motion loss due to 
this pain because, on examination, the veteran's range of 
motion did not change with repetitive testing.  It was noted 
that the veteran reported significant functional limitation 
during flare-ups and when the right elbow is used repeatedly 
over a period of time.  The examiner again observed that, 
once again, it was not feasible to portray this additional 
loss of use in degrees of range of motion because it was not 
currently flaring up.  It was noted that the veteran did not 
have a marked cubitus varus or cubitus valgus deformity.  On 
X-rays dated in February 2003, there was no evidence of an 
ununited fracture of the head of the radius and there was 
neither malunion or nonunion of the radius or ulna.  

An addendum indicated that all the veteran's examined joints 
had no additional limitations by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  X-ray findings, 
taken in conjunction with the veteran's May 2004 VA 
examination, revealed changes of arthrosis with possible 
loose body, not significantly changed.  

Compliance with the VCAA

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed his 
original claim for an increased rating in May 1997 and the 
RO's initial unfavorable decision was issued in July 1997, 
prior to the enactment of the VCAA.  In Pelegrini II, the 
Court clarified that where notice was not mandated at the 
time of the initial RO decision it was not error to provide 
remedial notice after such initial decision.  See id. at 120-
123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in May 2004, the veteran's increased 
rating claim was readjudicated and a supplemental statement 
of the case was provided to the veteran in November 2004, such 
that he had the opportunity to respond to the RO's remedial 
VCAA notice prior to the appeal reaching the Board.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The May 2004 letter informed the veteran 
that, in order to establish entitlement to an increased 
evaluation for his service-connected disability, the evidence 
must show that such condition has gotten worse. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The May 2004 letter advised the veteran 
that VA would obtain relevant records from any Federal 
agency, to include medical records from the military, from VA 
hospitals, and from the Social Security Administration.  Such 
letter also indicated that VA would make reasonable efforts 
to help obtain relevant records not held by a Federal agency, 
to include records from state or local governments, private 
doctors and hospitals, and current or former employers.      

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The May 2004 letter notified the veteran that he 
should submit any additional evidence to help substantiate 
his appeal.  He was also advised that if he received medical 
treatment from private physicians or hospitals, he should 
complete an Authorization and Consent to Release Information 
to VA form for each facility.  The veteran was informed by 
the May 2004 letter that he must provide enough identifying 
information about his records so VA can obtain them.  He was 
also advised that it was his responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The May 2004 letter advised the veteran 
that he should submit any additional evidence to help 
substantiate his appeal.  

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran has also been afforded VA examinations for the 
purpose of adjudicating his increased rating claim.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When limitation of motion is 
noncompensable, a 10 percent evaluation is assigned where 
there is degenerative arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent evaluation is assigned where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitiating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69 (2004).  As the medical evidence reveals 
that the veteran is right-handed and his elbow disability is 
on the right side, he is entitled to ratings pertinent to the 
major elbow.  

Rating criteria for elbow and forearm pathology provides that 
the impairment of the ulna is rated under Diagnostic Code 
5211.  Such provides that nonunion in upper half, with false 
movement: with loss of bone substance (1 inch (2.5 cms.) or 
more) and marked deformity of the minor extremity allows an 
evaluation of 40 percent; nonunion in the upper half with 
false movement and without loss of bone substance or 
deformity, allows an evaluation of 30 percent; nonunion in 
the lower half allows an evaluation of 20 percent; malunion 
with bad alignment, allows an evaluation of 10 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5211 (2004).

Diagnostic Code 5206, pertinent to limitation of forearm 
flexion, provides for a noncompensable evaluation where 
flexion is limited to 110 degrees; a 10 percent evaluation 
where flexion is limited to 100 degrees; a 20 percent 
evaluation where flexion is limited to 90 degrees; a 30 
percent evaluation where flexion is limited to 70 degrees; a 
40 percent evaluation where flexion is limited to 55 degrees; 
and a 50 percent evaluation where flexion is limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5206 (2004).  
Under Diagnostic Code 5207, pertinent to limitation of elbow 
extension, provides for a 10 percent evaluation where 
extension is limited to 45 or 60 degrees; a 20 percent 
evaluation where the extension is limited to 75 degrees; a 30 
percent evaluation where extension is limited to 90 degrees; 
a 40 percent evaluation where extension is limited to 100 
degrees; and a 50 percent evaluation where extension is 
limited to 110 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5207 (2004).  Diagnostic Code 5208 provides for a 20 
percent rating where flexion of the forearm is limited to 100 
degrees and extension is limited to 45 degrees.   See 38 
C.F.R. § 4.71a, Diagnostic Code 5208 (2004).  

Diagnostic Code 5205 provides ratings for ankylosis of the 
elbow.  Diagnostic Code 5209 provides a 20 percent evaluation 
for impairment of the flail joint of the elbow where there is 
a joint fracture with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius.  
Diagnostic Code 5210 provides for a 50 percent evaluation 
where there is nonunion f the radius and ulna, with flail 
false joint.  Diagnostic Code 5212 pertains to the impairment 
of the radius.  Diagnostic Code 5213 addresses impairment of 
supination and pronation.  Such provides for a 10 percent 
evaluation where supination is limited to 30 degrees or less.  
When pronation is lost beyond the last quarter of the arc and 
the hand does not approach full pronation a 20 percent 
evaluation is assigned.  Where pronation is lost beyond the 
middle of the arc, a 30 percent evaluation is assigned.  
Where there is loss of (bone fusion) and the hand is fixed 
near the middle of the arc or moderate pronation, a 20 
percent evaluation is assigned.  Where the hand is fixed in 
full pronation, a 30 percent evaluation is assigned.  
Finally, where the hand is fixed in supination or 
hyperpronation, a 40 percent evaluation is assigned.  See 38 
U.S.C.A. § 4.71a, Diagnostic Code 5213 (2004).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected right elbow disability.  
The Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this disability 
beyond that which is set out herein below.  In an increased 
rating case the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran is service connected for residuals of a fractured 
right elbow, currently evaluated as 10 percent disabling, 
rated pursuant to Diagnostic Code 5211.  The veteran contends 
that, residual to his in-service fracture of his right elbow, 
he experiences pain, limitation of motion, and inability to 
lift heavy objects.  As such, he claims that he is entitled 
to a rating in excess of 10 percent.   

For the following reasons, the Board finds that the veteran 
is not entitled to a rating in excess of 10 percent for his 
right elbow disability. 

The objective medical evidence of record reveals that the 
veteran's right elbow disability is manifested by range of 
motion, most recently tested at the May 2004 VA examination, 
of 130 degrees of flexion, the loss of 20 degrees of 
extension, zero to 80 degrees of pronation, and zero to 90 
degrees of supination with demonstrable pain throughout range 
of motion and tendon popping at extremes of flexion.  There 
is also X-ray evidence of degenerative joint disease of the 
right elbow.  Furthermore, as demonstrated in September 1999 
and May 2004, there is no evidence of ankylosis of the elbow, 
a marked cubitus varus or cubitus valgus deformity, an 
ununited fracture of the head of the radius, or malunion or 
nonunion of the radius or ulna.  Also, there is no edema, 
erythema, or instability of the elbow, as demonstrated at the 
September 1999 and September 2000 VA examinations.  

The Board observes that in the June 2003 Joint Motion for 
Remand, the parties noted that the veteran had indicated that 
he had additional functional ability limited by pain during a 
flare-up and that it appeared that neither the 1999 or 2000 
examinations were conducted during a flare-up.  The parties 
cited to Ardison v. Brown, 6 Vet. App. 405, 407-408 (1994), 
for the proposition that, in evaluating disabilities that are 
subject to periodic exacerbations or outbreaks, an 
examination should be conducted during such an exacerbation.  
The Joint Remand specifically stated that "[t]he Board 
should consider, to the extent possible, the feasibility of 
obtaining an examination during a flare-up."  Joint Remand, 
p. 6.  In the Board's November 2003 Remand, the Board ordered 
that the veteran should be afforded an orthopedic examination 
and the examiner should address additional functional loss 
during flare-ups and if the examination cannot be scheduled 
during a flare-up, the examiner should review any outpatient 
reports showing treatment during flare-ups and attempt to 
make his assessment based on such reports.  In the May 2004 
VA examination report, the examiner indicated that the 
veteran's elbow was not flaring up during such examination.  
However, the examiner did record the veteran's self-report 
that he had significant functional limitation during a flare-
up and when the elbow is used repeatedly over time.  The 
examiner also conducted repetitive range of motion testing 
and considered whether the veteran's elbow was additionally 
limited by pain, fatigue, weakness, or lack of endurance.  As 
such, the Board concludes that the May 2004 VA examination is 
adequate for rating purposes.  

The veteran is rated under Diagnostic Code 5211, in 
contemplation of ulna impairment with malunion of the ulna 
with bad alignment.  The Board observes that the July 1997 
rating decision, which assigned such rating under Diagnostic 
Code 5211, specifically indicated that the 10 percent 
evaluation was for objective evidence of painful motion.  The 
veteran is not entitled to a rating in excess of 10 percent 
under Diagnostic Code 5211 as his right elbow disability is 
not productive of impairment of the ulna with nonunion in the 
lower half.  Specifically, the September 1999 VA examination, 
relying on July 1999 X-rays, and the May 2004 VA examination, 
relying on February 2003 X-rays, found that such failed to 
reveal any ununited fracture of the head of the radius or 
malunion or nonunion of the radius or ulna.  

The Board observes that the medical evidence of record 
includes X-ray evidence of degenerative joint disease of the 
right elbow.  As indicated previously, Diagnostic Code 5010 
contemplates arthritis due to trauma substantiated by x-ray 
findings and is rated as degenerative arthritis.  Diagnostic 
Code 5003 applies to degenerative arthritis and provides that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  As such, the 
veteran's degenerative joint disease may be considered under 
Diagnostic Codes 5206, 5207, and 5213, pertinent to 
limitation of flexion of the forearm, limitation of extension 
of the forearm, and impairment of supination and pronation, 
respectively.

Diagnostic Code 5206 contemplates limitation of flexion of 
the forearm and Diagnostic Code 5207 pertains to limitation 
of extension of the forearm.  The normal range of elbow 
flexion is from zero to 145 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2004).  A September 1998 treatment record reflected 
full range of right elbow motion.  The September 1999 VA 
examination revealed normal range of elbow motion.  The 
September 2000 VA examination reflected that the veteran had 
decreased flexion and extension, as flexion was 140 degrees 
and extension was 160 degrees.  (The examiner indicated that 
normal range of motion was 160 degrees of flexion and zero or 
180 degrees of extension.)  An April 2003 VA record reflects 
range of elbow motion of zero to 130 degrees, with an 
occasional audible snap on flexion.  Most recently, the May 
2004 VA examination reflected flexion to 130 degrees, with a 
loss of 10 degrees, and extension to -20 degrees, indicating 
a loss of 20 degrees.  It was noted that the veteran had pain 
throughout range of motion and tendon popping at the extremes 
of flexion.  However, the May 2004 VA examination 
specifically found that there were no DeLuca factors present 
and indicated in an addendum that the veteran's joints had no 
additional limitations due to pain, fatigue, weakness, or 
lack of endurance following repetitive use.  The Board notes 
that the veteran has indicated that he has additional 
limitation of function during a flare-up; however, the May 
2004 VA examiner observed that the veteran's range of motion 
did not change with repetitive testing.  Moreover, the Board 
finds that flare-ups resulting in subjectively described 
additional limitation of function are contemplated in the 
veteran's 10 percent evaluation under Diagnostic Code 5211.  
See Esteban, supra.  Flexion limited to 110 degrees of the 
forearm warrants a noncompensable evaluation and extension 
limited to 45 or 60 degrees warrants a noncompensable 
evaluation.  As the veteran has not demonstrated a 
compensable loss of flexion or extension, to include with 
consideration of DeLuca factors, he is not entitled to an 
increased rating under Diagnostic Code 5206 or 5207.  
Moreover, such mild decrease in limitation of elbow flexion 
and extension with painful motion is contemplated in the 
veteran's 10 percent evaluation under Diagnostic Code 5211.  
See Esteban, supra.  

Diagnostic Code 5213 pertains to limitation of pronation and 
supination.  A December 1996 VA record revealed a 20 percent 
decrease in pronation and supination.  However, a September 
1998 treatment record reflected full range of right elbow 
motion.  Also, the September 1999 and September 2000 VA 
examinations revealed zero to 90 degrees of pronation and 
supination, which was indicated by the examiners to be normal 
ranges of motion.  At the May 2004 VA examination, the 
veteran demonstrated pronation of zero to 80 degrees and 
supination of zero to 90 degrees.  The normal range of 
forearm pronation is zero to 80 degrees and the normal range 
of forearm supination is zero to 85 degrees.  See 38 C.F.R. § 
4.71, Plate I (2004).  As such, in December 1996 the veteran 
demonstrated a slight decrease in both pronation and 
supination.  Thereafter, the veteran had normal pronation and 
supination, to include most recently at his May 2004 VA 
examination.  As the veteran has demonstrated normal ranges 
of supination and pronation, he is not entitled to a higher 
or separate rating under Diagnostic Code 5213.

As the veteran's limitation of motion of his elbow is 
noncompensable under the appropriate diagnostic codes and 
there is no X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, he is not entitled to 
a separate evaluation of 10 percent under Diagnostic Code 
5003.  

As flexion of the veteran's right forearm is not limited to 
100 degrees and extension is not limited to 45 degrees, he is 
not entitled to a rating under Diagnostic Code 5208.  Also, 
the medical evidence of record fails to reveal ankylosis of 
the elbow and as such, Diagnostic Code 5205 is inapplicable.  
The September 2000 and May 2004 VA examinations, relying on 
X-rays, specifically failed to reveal a marked cubitus varus 
or cubitus valgus deformity, an ununited fracture of the head 
of the radius, or malunion or nonunion of the radius or ulna.  
As such, Diagnostic Codes 5209, 5210, and 5212 are not for 
application.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation for the 
veteran's right elbow disability.  The Board notes the 
veteran's subjective complaints of numbness and tingling in 
the right elbow, as well as pain radiating up and down from 
his elbow.  Also, the Board observes a November 1996 
diagnosis of chronic right elbow pain with radiculopathy.  
However, subsequent examination failed to reveal neurological 
symptoms residual to the veteran's in-service right elbow 
fracture.  Specifically, in September 1999, sensation was 
intact to pinprick and light touch over the dermatomes of the 
elbow, and, no focal neuromuscular deficits, outside of some 
pain on palpation, were observed.  Additionally, at such 
examination, Tinel's sign was negative at the cubital tunnel.  
Also, in September 2000, besides severe pain on light 
stroking of the elbow and reduced muscle strength, there were 
no other focal neuromuscular deficits.  At the May 2004 VA 
examination, the veteran had 2+ deep tendon reflexes at the 
elbows and no atrophy in his forearm or upper arm.  As such, 
a review of the record, to include the objective medical 
evidence, fails to reveal any additional functional 
impairment associated with the veteran's right elbow 
disability to warrant consideration of alternate rating 
codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation of his right elbow disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2004).  The medical evidence fails to 
demonstrate any frequent post-service hospitalizations for 
the veteran's right elbow disability and the record does not 
show that such disability is unusually manifested.  
Furthermore, the evidence reveals that the veteran is 
employed as a supervisor in a log yard for a wood mill.  He 
has argued that he has turned down promotions because of his 
elbow disability.  However, there is no evidence that the 
veteran's right elbow disability has markedly interfered with 
his employment.  As such, the medical evidence shows that any 
objective manifestations of the veteran's right elbow 
disability are exactly those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the veteran's service-
connected disability would be in excess of that contemplated 
by the assigned evaluation.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

An increased rating for residuals of a fractured right elbow, 
currently evaluated as 10 percent disabling, is denied.  



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


